Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: Preliminary amendment filed 06/24/2022 has been received and considered.
Claims 1 and 4 have been amended.	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being anticipated over claims 1-6 of U.S. Patent No. 11,406,693.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being anticipated over claims 1-20 of U.S. Patent No. 10,869,092.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2008/0276277) in view of Paluch (US 2012/0290952).
Regarding claim 1. Ahn discloses a system for an adaptive electronic program guide, the system comprising: 
at least one processor; and 
at least one memory coupled to the at least one processor, wherein the at least one memory has computer-executable instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to: 
determine lengths of time channels are displayed (monitoring the viewing patters for the user; see at least paragraphs 0014-0015); 
rank channels presented in the electronic program guide according to which channels a user is more likely to return to than other channels presented in the electronic program guide based on, over a limited recent time window measured from a current time: the determined lengths of time channels are displayed in the electronic program guide on the display screen while the user is browsing within the electronic program guide (based on the monitored, frequently watched favorite channels appear at the beginning of the EPG; see at least Fig. 4 and paragraphs 0016 and 0039); and 
select a group of top ranked channels based on the ranking of channels to present for selection in the electronic program guide together with each other separately from other lower ranked channels presented in the electronic program guide (favorite channels are displayed first; see at least Fig. 4 and paragraphs 0016 and 003).
Ahn discloses the monitoring patterns of browsing, but is not clear about channels are displayed in an electronic program guide and while a user is browsing within the electronic program guide.
Paluch discloses browsing channels and the movement of the cursor within the electronic program guide; see at least paragraphs 0053 and 0058.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ahn by the teachings of Paluch by having the above limitations so to enable a chat session between users watching a program; see at least the Abstract.

Regarding claim 2, Ahn in view of Paluch disclose the system of claim 1 wherein the ranking is further based on a total time spent viewing each channel presented in the electronic program guide (the combination of the ranking of Ahn and the EPG of Paluch; see at least the rejection of claim 1).

Claim 4 is rejected on the same grounds as claim 1.
Claim 5 is rejected on the same grounds as claim 2.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Paluch and further in view of Klosterman (US 5,940,073).
Regarding claim 3, Ahn in view of Paluch disclose the system of claim 1, wherein the computer executable instructions, when executed by the at least one computer processor, further cause the following to be performed:
presenting the group of top ranked channels in the electronic program guide together with each other in a section on top of the electronic program guide and lower channels presented in the electronic program guide; see at least the rejection of claim 1, but they are not clear about displaying information in a section that stays frozen on top of the electronic program while the user is scrolling through other channels presented in the electronic program guide.
Klosterman discloses the above missing limitations; displaying information on top of the EPG while the user can scroll through the EPG; see at least Figs. 2a and col. 5, line 48- col. 6, line 46.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ahn in view of Paluch by the teachings of Klosterman by having the above limitations so to advertise programs, product or services; see at least the Abstract.

Claim 6 is rejected on the same grounds as claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426